DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

No Attorneys of Record
The examiner suggests filing a power of attorney to facilitate efficient prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 
	Regarding claim 19, this limitation is already present in parent claim 14 at line 15. Accordingly, claim 19 fails to further limit claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 14-16, 18-19 and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Greatorex (US 5296065).
	Regarding claim 14, Greatorex teaches a process for making a membrane comprising steps of, a) inserting a piece of a sheet of substrate material into a cavity having one or more depressions (Figure 2; Examples; column 7), b) heating and cooling the piece of substrate material while pressing the piece of substrate material against an inner surface of the cavity to shape the piece of substrate material (column 8, lines 1-24; column 3, lines 5-41), c) removing the substrate material from the cavity, wherein the removed substrate material has a shape corresponding to the cavity (column 8, lines 5-21; column 3, lines 5-41; Examples; Figure 2); implicitly bonding the sheet of substrate material together with another sheet of substrate material to provide a structure having one or more internal channels being open to at least one edge of the structure since the fibers of the two sheets are heated to a temperature sufficient to bond to each other, which would implicitly cause a degree of bonding between the two sheets (Figure 2; column 4, lines 61-65; column 8, lines 42-59; Examples 3-5); and coating: (i) the substrate material with a membrane material, or (ii) the structure with a membrane material (Examples, indicating a micro-porous coating of PTFE base film).
	Regarding claim 15, this additional limitation is taught by Greatorex (column 8, lines 24-31; column 11, lines 34-40).
	Regarding claim 16, Figure 2 of Greatorex clearly illustrates this additional limitation.
	Regarding claim 18, this claim modifies an alternative not required by parent claim 14. The teaching of providing a micro-porous coating in the Examples of Greatorex is considered to satisfy the claimed alternative of coating the substrate material with a membrane material.
	Regarding claims 19 and 25, these claims modify an alternative not required by parent claim 14. The teaching of providing a micro-porous coating in the Examples of Greatorex is considered to satisfy the claimed alternative of coating the structure with a membrane material.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greatorex as applied to claims 14-16, 18-19 and 25 above, and further in view of Benedyk (US 4258093).
	Regarding claim 20, Greatorex teaches heating and cooling the piece of substrate material while it is held pressed against the inner surface of the cavity (column 8, lines 10-59). Heating to a temperature below but near the melting point of the fibers of the nonwoven substrate material to cause flow of the thermoplastic material, as taught by Greatorex, is naturally above the heat deflection temperature, also known as the softening temperature. The heat deflection temperature is understood to be an upper temperature limit at which a material can support a load. While Greatorex does not recite cooling below the heat deflection temperature, naturally the softened material would lose its shape if not cooled sufficiently before removal from the cavity. In a process of molding nonwoven fabric using heat and molding pressure, Benedyk teaches leaving the material in a cooled mold long enough to solidify and retain its shape upon removal from the mold (column 2, lines 4-12 and 22-26; column 5, lines 50-55). Cooling sufficiently to harden and maintain a desired shape naturally suggests cooling to below the heat deflection temperature because a material above the temperature at which it can support a load would naturally not be expected to retain its shape. Moreover, hardening suggests cooling below the softening temperature. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide such cooling below the heat deflection temperature in Greatorex because one of ordinary skill in the art would have been motivated to cool sufficiently so that the molded nonwoven material maintains its desired shape, as suggested by the teachings of Benedyk detailed above.
Double Patenting
Claims 26-28 are objected to under 37 CFR 1.75 as being a substantial duplicate of corresponding claims 21-23. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claims 26-28 are substantial duplicates of corresponding claims 21-23.

Allowable Subject Matter
Claims 21-23 are allowed.
	Regarding claim 21, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the limitation of passing the structure in a downward direction through a coating die having a shape matching that of the structure. Coating with a coating die as recited in claim 21 is generally known in the membrane art for flat sheets. See Mues (US 2011/0171377; Figures 1-2). However, there is no teaching or suggestion in Mues to provide such coating on the claimed structure in combination with the additional limitations of claim 21.

Response to Arguments
Applicant's arguments filed 23 December 2021 have been fully considered but they are not persuasive.
	The examiner agrees that amended claim 14 now positively recites the inserting, heating and cooling, and removing steps.
	Applicant argues Greatorex does not teach coating the substrate or structure. The examiner respectfully disagrees. Greatorex teaches coating the substrate material with a membrane material or the structure with a membrane material (Examples, indicating a micro-porous coating of PTFE base film).
	The examiner agrees that claims 21-23 are in condition for allowance, as noted above. However, current claims 26-28 are substantial duplicates of corresponding claims 21-23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745